     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 1 of 31



 1    Rory T. Kay (NSBN 12416)
      MCDONALD CARANO LLP
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, NV 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9996
 4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5    Alex Spiro (admitted pro hac vice)
        alexspiro@quinnemanuel.com
 6    51 Madison Avenue, 22nd Floor
      New York, New York 10010
 7    Telephone: (212) 849-7000

 8    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Michael T. Lifrak (admitted pro hac vice)
 9      michaellifrak@quinnemanuel.com
      Jeanine M. Zalduendo (admitted pro hac vice)
10      jeaninezalduendo@quinnemanuel.com
      Aubrey Jones (admitted pro hac vice)
11      aubreyjones@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
12    Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
13
      Attorneys for Plaintiff/Counter Defendant
14    TESLA, INC.

15
                                   UNITED STATES DISTRICT COURT
16
                                            DISTRICT OF NEVADA
17

18
       TESLA, INC.,                                   Case No. 3:18-cv-00296-LRH-CBC
19                             Plaintiff,
           v.                                        TESLA, INC.’S OPPOSITION TO
20     MARTIN TRIPP,                                 DEFENDANT MARTIN TRIPP’S
                               Defendant.            MOTION FOR SUMMARY JUDGMENT
21

22

23     AND RELATED COUNTERCLAIMS
24

25

26

27

28


      09202-00003/12117501.1
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 2 of 31



 1                                            INTRODUCTION

 2            Defendant Martin Tripp is a disgruntled former Tesla employee who illegally stole

 3    confidential Tesla data, manipulated it, then gave it to a reporter to print misleading articles the

 4    day before and after Tesla’s annual shareholder meeting. Tesla was harmed by Tripp’s actions,

 5    including incurring out-of-pocket costs to fully uncover Tripp’s malfeasance. Tripp, who fled to

 6    Hungary after getting caught, is not entitled to summary judgment, and his arguments to the

 7    contrary do not withstand even minimal scrutiny.

 8            Tripp first asserts that he did not violate the Nevada Computer Crimes Law (NCCL)

 9    because he had authorization to access the data he leaked. This is a straw man argument.

10    Regardless of whether he had authorized “access,” the statute expressly prohibits the unauthorized

11    use, disclosure, transfer, taking, possession, or copying of confidential information. Tripp admits

12    he did all of those things. He violated the statute on its face.

13            Tripp next argues that Tesla is not entitled to recover its expenses in investigating the scope

14    of his leaks and the harm it had suffered. But the NCCL specifically allows recovery of these

15    “response costs.” Likewise, courts have repeatedly held that such response costs are proper

16    damages for misappropriation of trade secrets, breach of contract, and breach of fiduciary duty –

17    all the claims Tesla brings here. Tripp ignores all of this and is left to make the nonsensical

18    argument that these damages are unrecoverable “attorneys’ fees,” when no court has ever made

19    such a determination.

20            Tripp then regurgitates his Daubert argument that Tesla’s damages expert uses an

21    unreliable methodology in relation to his “market capitalization” damages opinion. But this is not

22    a proper ground for summary judgment, and the Court has already ordered that Daubert motions

23    should be brought only after summary judgment has been determined. Moreover, Tripp ignores

24    the ample evidence from Tesla’s expert and otherwise that Tripp’s actions caused a drop in Tesla’s

25    stock price and that Tesla was harmed as a result. Determining the scope of Tesla’s harm is a job

26    for the jury.

27            Finally, Tesla is entitled to seek punitive damages and to pursue a permanent injunction at

28    trial. There is abundant evidence that Tripp leaked Tesla’s confidential information to get revenge


                                                  Page 2 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 3 of 31



 1    on the company, that he wanted to harm the company, that he wanted to be enriched through his

 2    actions, and that he sought to conceal his actions and identity. The applicable cases make clear

 3    that each of those are independent grounds for a finding of malice for purposes of punitive

 4    damages. As to an injunction, Tripp’s improper leaking of Tesla’s confidential information,

 5    remarkably, continued after the filing of the Complaint, and without an injunction, there is a

 6    danger it will continue. Tripp does not even argue otherwise.

 7           Martin Tripp should face a jury to answer for his actions. Tripp does not dispute that he

 8    transferred confidential information to a reporter, that he breached his agreements with Tesla, that

 9    he breached his fiduciary duties, that Tesla spent hundreds of thousands of dollars in reaction to

10    his conduct, that Tesla is entitled to recover the wages he was paid while harming the company,

11    or that Tesla’s stock price was immediately impacted when the leaked information was made

12    public. The Court should reject Tripp’s motion for summary judgment and permit Tesla to bring

13    these claims to a jury.

14                                STATEMENT OF DISPUTED FACTS

15           Pursuant to Local Rule 56-1, Tesla sets forth the following disputed facts material to the

16    disposition of Tripp’s Motion for Summary Judgment (the “Motion” at ECF No. 154).

17           A.      Tripp’s Access to Confidential Data Was Limited.

18           In October 2017, Tesla hired Martin Tripp to work as a lead Process Technician at the

19    Tesla Gigafactory near Reno, Nevada. (Appendix of Exhibits in Support of Tesla’s Motion for

20    Summary Judgment, Or In The Alternative, For Partial Summary Judgment (“Tesla App.”) at ECF

21    No. 171-12).1 As a function of Tripp’s employment, he was given certain, restricted access to

22    Tesla’s computers and Manufacturing Operating System (“MOS”), which houses data regarding

23    the company’s inventory, work tasks, and quality and which was created by Tesla specifically for

24    use with regard to production of the Model 3. (Declaration of Michael T. Lifrak in Opposition to

25

26

27    1
          The Declaration of Michael Lifrak in support of Tesla’s Motion for Summary Judgment was
28    filed at ECF No. 170. The exhibits attached thereto can be found in the Appendix, volumes 1-3,
      filed at ECF Nos. 171-173.

                                                 Page 3 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 4 of 31



 1    Tripp’s Motion for Summary Judgment (“Lifrak Opp. Dec.”), Ex. 52, Wu Dep. 11:1-23; 12:4-14;

 2    14:16-21.) However, his access was limited in several important ways:

 3           First, Tripp agreed to be bound by a number of non-disclosure agreements regarding the

 4    information he learned as part of his employment. (Tesla App. at ECF No. 171-13 - 171-16.) Per

 5    the terms of Tesla’s “Employee Proprietary Information and Inventions Agreement,” Tripp agreed

 6    that he would “hold in strictest confidence and will not disclose, use, lecture upon or publish only

 7    of the Company's Proprietary Information [], except as such disclosure, use or publication may be

 8    required in connection with my work for the Company.” (Tesla App. at ECF No. 171-15.) Tripp

 9    also agreed to not “discuss internal matters with non-Tesla employees, especially with the media,

10    or the analyst community.” (Tesla App. at ECF No. 171-14.)

11             Second, Tripp was not entitled to make any changes to the MOS, to make changes to how

12    certain parts were designated in the MOS, or to dictate access levels for other employees. At the

13    beginning of his employment, he was given “super user” status, (Lifrak Opp. Dec. Ex. 53 (Tripp

14    exclaiming “they made me a superuser MUAHAHAHAHAHAH” when grated the status”)), but

15    that status was revoked prior to his stealing of the information at issue in this case because he had,

16    without authorization or approval, programmed “super user” access levels for other employees on

17    several occasions. (Lifrak Opp. Dec. Ex. 54, 06/14/2018 Int. 68:22-69:2; 70:11-75:3 (describing

18    Tripp’s access being downgraded due to his violations of company policy); Ex. 55 (stating Tripp’s

19    “superuser status has been downgraded as a second violation has been recorded”).) When his

20    status was revoked, a colleague emailed Tripp “BUSTED” to which Tripp responded “I can say I

21    tried!” (Lifrak Opp. Dec. Ex. 56.)

22           Third, Tripp’s access was only to manufacturing systems, and not Tesla systems or servers

23    related to other areas of business operations. (Lifrak Opp. Dec. Ex. 52, Wu Dep. 75:9-13.)

24           Fourth, Tripp was not authorized to access Tesla’s information on his personal email.

25    (Lifrak Opp. Dec. Ex. 57, Tripp Dep. 80:6-83:6; Ex. 58, Gicinto Dep. 38:21-39:8.)

26           Fifth, Tripp was only permitted to access Tesla information for authorized purposes.

27    (Lifrak Opp. Dec. Ex. 58, Gicinto Dep. 35:6-16; 122:10-123:13; Ex. 59, Nocon Dep. 76:7-11;

28    Tesla App. at ECF No. 171-1, Tripp Dep. 116:23-124:2.)


                                                  Page 4 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 5 of 31



 1            Sixth, Tripp did not have access to certain documents and content created by other Tesla

 2    employees. To gain access to that material, Tripp hacked into password-protected spreadsheets

 3    created by another Tesla employee, Michael Persyn. (Lifrak Opp. Dec. Ex 60.) As Tripp admitted

 4    to a colleague:

 5

 6

 7

 8

 9

10
      (Id.)
11

12            B.        Tripp Is Reprimanded and Transferred for Poor Work.

13            Only four months into the job, in February 2018, after repeated complaints from his co-

14    workers (Tesla App. at ECF No. 171-3, Persyn Dep. 45-46.), Tripp had a one-on-one counseling

15    session with a high-level supervisor, Michael Bowling, who stripped Tripp of his role as “lead.”

16    (Tesla App. at ECF No. 171-1, Tripp Dep. 233:1-13.) A few weeks later, on March 8, 2018,

17    Bowling reiterated to Tripp that he did not have the authority to direct other technicians and told

18    Tripp to avoid any more “targeting.” (Tesla App. at ECF No. 171-18.) After further problems,

19    Bowling transferred Tripp to a new group on May 17, 2018, to give him a “fresh start.” (Tesla

20    App. at ECF No. 171-11.) Tripp’s behavior and conduct did not change. A week later, on May

21    25, 2018, Bowling issued formal discipline against Tripp because he continued “to have conflict

22    with team members,” was “targeting other team members,” and was “not working

23    collaboratively.” (Tesla App. at ECF No. 171-19.) Tripp believed the discipline was unfair, and

24    blamed Bowling for making him look like “the bad guy.” (Tesla App. at ECF No. 171-1, Tripp

25    Dep. 239:14-25.)

26            C.        Tripp Steals and Leaks Volumes of Confidential Tesla Information.

27            Two days after he was formally disciplined, Tripp emailed several business news

28    publications that regularly report on Tesla—Reuters, Business Insider, CNN, and Fox News—


                                                 Page 5 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 6 of 31



 1    indicating that he was a current Tesla employee and offering to disclose Tesla internal

 2    information.2 (Tesla App. at ECF No. 172-2.) By that point, Tripp had recently begun his

 3    clandestine process of taking Tesla’s confidential data from Tesla computers. During his breaks

 4    from Tesla work (Tesla App. at ECF No. 171-6, 6/14/2018 Tripp Int. 173:4-24), Tripp:

 5               •   Created Structured Query Language (“SQL”) scripts to automatically download
                     data from Tesla’s MOS. (Tesla App. at ECF No. 171-1, Tripp Dep. 91:1-95:16.)
 6
                 •   Utilized Tesla’s Tableau computer program to create reports that were outside of
 7                   his job responsibilities. (Tesla App. at ECF No. 171-1, Tripp Dep. 116:23-124:2;
                     ECF No. 171-2, Gicinto Dep. 34:24-35:16.)
 8
                 •   Forwarded internal Tesla emails regarding production goals and scrap data to his
 9                   personal email address. (Tesla App. at ECF Nos. 171-21 – 171-22.)
10               •   Saved Tesla data and worksheets to USB drives so that the information could be
                     loaded to Tripp’s personal computers. (Tesla App. at ECF No. 171-2, Gicinto
11                   Dep. 37:21-38:10.)
12               •   Took screenshots of non-public factory data from Tesla computers. (Tesla App.
                     at ECF No. 171-1, Tripp Dep. 106:17-20; ECF Nos. 171-25 – 171-26.)
13
                 •   Transferred non-public Tesla data to a personal cloud-based storage system.
14                   (Tesla App. at ECF No. 171-2, Gicinto Dep. 123:18-124:10; 136:23-137:12; ECF
                     No. 171-1, Tripp Dep. 166:11-169:13.)
15
                 •   Logged into random Tesla computers using generic credentials, rather than his
16                   own, to run certain data queries, without any job-related purpose. (Tesla App. at
                     ECF No. 171-2, Gicinto Dep. 37:21-38:10).
17
             Tripp then leaked large amounts of this non-public data and information to Business
18
      Insider reporter Lopez. (Tesla App. at ECF No. 171-1, Tripp Dep. 91:7-97:5).) He sent her
19
      screenshots of the reports he had created based on stolen data, a spreadsheet he created from six
20
      months’ worth of data he had stolen from Tesla, an internal Tesla email discussing rework
21
      statistics, and a May 16, 2018 email Tripp sent to Tesla’s CEO, Elon Musk. (Id.; Tesla App. at
22
      ECF No. 171-25; ECF No. 172-3.) He also sent photographs and videos he had taken inside the
23
      Gigafactory to Lopez. (Tesla App. at ECF No. 172-4; Lifrak Opp. Dec. Ex. 57, Tripp Dep. 79:10-
24
      14; Tesla App. At ECF No. 171-1, Tripp Dep. 149:21-150:7; 153:8-22; 166:11-169:13.)
25
             Tripp has admitted that the information he leaked to Lopez had nothing to do with his
26

27    2
         Tripp reached out to Linette Lopez of Business Insider, in particular, because Lopez holds a
28    “grudge” against Musk and “definitely has it out for him.” (Tesla App. at ECF No. 171-1, Tripp
      Dep. at 71:17-22.)

                                                Page 6 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 7 of 31



 1    purported “safety” concerns. (Lifrak Opp. Dec. Ex. 57, Tripp Dep. 57:25-59:24.) Rather, Tripp

 2    was speaking to Lopez because he was “upset” with Tesla, and Tripp even provided Lopez with

 3    names of other Tesla employees who he thought also may have been “upset enough to talk.” (Id.

 4    at 174:25-176:9.) Additionally, according to a former co-worker, Tripp suggested that he was

 5    paid $50,000 for providing information Lopez. (Tesla App. at ECF No. 171-7; ECF No. 173-8,

 6    6/24/18 Uelmen Int. 4:21-7:15; 16:8-18:1.) Tripp texted this co-worker whom he put in contact

 7    with Lopez that “if you are helpful you will get some money, I GUARANTEE you.” (Id.).

 8           On June 2, 2018 and June 4, 2018, the days before and after Tesla’s annual shareholder

 9    meeting, Business Insider published two articles, which Tripp admits were based on information

10    he stole. (Tesla App. at ECF No. 172-5; ECF No. 172-6; Tesla App. at ECF No. 171-1, Tripp

11    Dep. 154:17-23; Mot. ¶ 2.)

12           After the publication of Lopez’s articles, Tripp and Lopez communicated about the

13    possibility of Tripp continuing to leak confidential information to her. The pair were “just getting

14    started.” (Tesla App. at ECF No. 172-7.) Tripp appeared excited about the possibility of

15    continuing to leak information to Lopez, responding “Muahahahahahha!!!” to Lopez’s statement

16    that she intended to continue to work with him to publish negative stories about Tesla. (Id.)

17           D.      Tesla Investigates the Leak and the Extent of Tripp’s Hacking.

18           As soon as Tesla became aware that Business Insider had Tesla’s internal, confidential

19    information that it was planning to publish, Tesla began investigating the source of the leaks and

20    the full extent of its data breaches to mitigate any further exposure. (Tesla App. at ECF No. 171-

21    2, Gicinto Dep. 16:19-17:8; 24:21-28:22; 30:9-34:6.) The large scope of the investigation required

22    Tesla to hire additional consultants. (Mot. ¶ 33.)

23           Tesla and its consultants first attempted to determine who was the source of the leaks.

24    They did so by compiling lists of “what information was confidential in those articles,” and then

25    using a computer program to check every search that had been run on the MOS to determine “who

26    had access to every single bit of that information” that was leaked to Lopez. (Tesla App. at ECF

27    No. 171-2, Gicinto Dep. 26:17-28:9.) The investigators discovered a Tableau report containing

28    the leaked information down to the decimal point, and they determined that Tripp was the only


                                                 Page 7 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 8 of 31



 1    person who had accessed that Tableau report during the relevant time period. (Id.) After Tesla

 2    identified Tripp as the probable source of the leaks but still uncertain of the scope of Tripp’s

 3    actions, Tesla interviewed him and forensically imaged his work laptops. (Id. at 28:23-29:19;

 4    134:11-136:17; 142:13-144:6.) Tripp was not forthcoming during the interview, initially lying to

 5    investigators regarding his involvement in the leaks and the extent of his activities. (Id. at 133:3-

 6    134:10; Tripp App. at ECF No. 171-2, Gicinto Dep. 135:17-136:17) Eventually, when confronted

 7    with the irrefutable evidence that he had stolen the data, Tripp admitted that he leaked the

 8    information. (Id. at 136:7-10; Tesla App. at ECF No. 171-6, at 147:1-3.) He stated, “All in all, I

 9    don’t regret it.” (Tesla App. at ECF No. 171-6, at 153:24-25.) And when asked whether he would

10    have done anything differently, Tripp responded, “Cover my tracks.” (Id. at 244:13-17.)

11           In examining Tripp’s Tesla-issued computers, Tesla investigators attempted to determine

12    the volume and scope of information that Tripp had taken and was being passed externally. (Lifrak

13    Opp. Dec. Ex. 58, Gicinto Dep. 130:11-132:17.) This inquiry indicated that Tripp may have

14    programmed persistent code into Tesla’s system that would continuously export data from Tesla,

15    even after Tripp was fired. (Id. at 139:4-140:24.) Only after additional forensic examination of

16    Tesla’s MOS and computers, was it ultimately determined that Tripp had not planted such a code.

17    (Tesla App. at ECF No. 171-2, Gicinto Dep. 142:13-144:6.) Nonetheless, Tripp’s statements

18    indicate that the leaks would have continued had Tesla not done the work necessary to identify

19    and terminate Tripp. (See, e.g., Tesla App. at ECF No. 172-7). Indeed, even after being fired and

20    cut off from ongoing confidential information—and even after this lawsuit--Tripp posted

21    additional confidential information stolen during his time at Tesla, discussed infra. Tesla incurred

22    substantial costs in conducting the investigation into who was the source of leaks, the scope of the

23    leaks, and whether the leaks were ongoing. (Lifrak Opp. Dec. Exs. 66-69.)

24           E.       Tripp Has Admitted His Actions Were Unauthorized.

25           In deposition, Tripp was questioned about his actions to steal and leak Tesla’s

26    confidential information. He admitted that:

27                •   he was not authorized to send internal Tesla emails to his personal email account,
28                    yet he did so, (Lifrak Opp. Dec. Ex. 57, Tripp Dep., 82:2-6);


                                                 Page 8 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 9 of 31



 1                •   scrap data that he leaked to Lopez was Tesla’s confidential information that he was
 2                    not authorized to reveal outside of Tesla, (id. at 84:2-13);

 3                •   he was not authorized to reveal outside of Tesla information regarding Tesla’s
 4                    “parts produced,” yet he did so, (id. at 108:15-19);

 5                •   graphs made in the Tableau program with data from the MOS was Tesla
 6                    confidential information that Tripp was not authorized to share with Lopez, yet he

 7                    did so, (id. at 118:20-119:12);

 8                •   he took screenshots of Tesla's MOS data “knowing that it was confidential, and
 9                    knowing that [he] shouldn't share it with others, but that [he] sent to Linette Lopez”

10                    anyway, (id. at 132:6-12);

11                •   he was not authorized to share data regarding purportedly damaged battery cells
12                    with anyone outside of Tesla, yet he did so, (id. at 139:12-18); and

13                •   he was not authorized to share with Lopez data regarding the number of Model 3s
14                    produced in 2018, yet he did so, (id. at 149:8-15).

15            Tripp also admitted that he did not need to take any of these actions to do his job and that

16    he conducted his unauthorized data extraction when he was “off the clock.” (Tesla App. at ECF

17    No. 171-6, 6/14/2018 Tripp Int. 173:21-24.) In addition to his admission that he lacked authority

18    to take these actions, Tripp made numerous efforts to hide his identity as the source of the leaks.

19    For example, Tripp ran his SQL “queries from different computers using generic user names and

20    downloading the data to a personal USB drive,” (Tesla App. at ECF No. 171-2, Gicinto Dep. 37:21-

21    38:10), took photos of his queries with his phone rather than taking screenshots on his Tesla

22    computer in order to avoid the queries being traced back to him, (Lifrak Opp. Dec. Ex. 57, Tripp

23    Dep. 108:1-19), frequently deleted emails related to the leaks in order to “cover [his] tracks,” (Tesla

24    App. at ECF No. 171-6, 6/14/2018 Tripp Int. 244:13-17), and continued to lie to investigators about

25    his role in the leaks even after having been caught. (Tesla App. at ECF No. 171-2, Gicinto Dep.

26    135:17-136:10; Lifrak Opp. Dec. Ex. 58, Gicinto Dep. 133:3-134:10; 114:19-115:21 (“[H]is

27    evasive tactics and lack of truthfulness throughout the interview gave us a fairly high degree of

28


                                                   Page 9 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 10 of 31



 1    doubt that he had provided us all the information. Simply put, when confronted he would admit it,

 2    but unless confronted he was going to evade or lie.”).)

 3            F.      Tesla’s Stock Prices Fell in the Aftermath of the Business Insider Articles.

 4            Tripp’s efforts to harm Tesla were successful. Not only did they force Tesla to undergo a

 5     costly investigation to determine the extent of the leaks and the damage that was done, but they

 6     also impacted Tesla’s stock price.

 7            As Tripp admits, Tesla’s stock price fell after the publications of the June 4 and June 6,

 8     2018 Business Insider articles, which were timed for the day before and day after Tesla’s annual

 9     shareholder meeting. (Mot. ¶¶ 12-13, 17.) Tesla’s damages expert, Jeffrey Kinrich examined

10     these price drops, and other potential causes of the observed price. (Lifrak Opp. Dec. Ex. 61,

11     Kinrich Dep. 27:15-28:3). First, Kinrich studied the timing of the publication of the two news

12     articles and the movements of Tesla’s stock and several stock indices in the period shortly after

13     the publication of each article. (Expert Report of Jeffrey H. Kinrich (“Kinrich Report”) at ECF

14     No. 154-D, ¶¶ 19-22, 25 and Exs. 5-8).) Kinrich then studied Tesla’s stock price movements

15     during the period. He determined that “Tesla’s share price fell $0.20 per share (or 0.07 percent)”

16     during the relevant period after publication of the first article on June 4, 2018, (Id. at ¶ 21,) as

17     Tripp concedes. (Mot. ⁋ 12.) He also determined that “Tesla’s share price fell $0.78 per share

18     (or 0.25 percent)” during the relevant period after publication of the second article on June 6,

19     2018, (Kinrich Report at ECF No. 154-D, ¶ 22,) which Tripp also concedes. (Mot. ⁋ 13.) Kinrich

20     applied these per share calculations to the total number of Tesla shares outstanding in the market

21     to determine that Tesla’s market capitalization decreased by $34 million immediately following

22     the June 4 disclosure and by $134 million immediately following the June 6 disclosure. (Kinrich

23     Report at ECF No. 154-D, ¶¶ 21-22.) Kinrich then used his experience and training to select the

24     S&P 500, the NASDAQ Composite Index, and the NASDAQ OMX Global Automobile Index as

25     comparator indices to determine whether the decline in Tesla’s stock price was attributable to

26     general market or industry trends. (Id.) His study of the price movements of these indices in

27     comparison to the price movement of Tesla’s stock during the relevant periods led him to conclude

28     that Tesla’s stock price decline “is not attributable to general market or industry trends.” (Id.).


                                                  Page 10 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 11 of 31



 1             From there, Kinrich examined whether there was any other news regarding Tesla, apart

 2     from the Business Insider articles using Tripp’s information, that might have caused the drop in

 3     Tesla’s stock price. Based on his study of news available on Factiva and Bloomberg regarding

 4     Tesla, he determined that “there was no additional news beyond re-reporting prior news between

 5     the June 4 Article and market close nor between the June 6 Article and market close on their

 6     respective days.” (Kinrich Report at ECF No. 154-D, p. 8 & n. 20.) Tripp has not alleged any

 7     other potential causes of Tesla’s stock drops on these dates.

 8             G.      Tripp Has Continued to Share Tesla’s Confidential Information on Twitter.

 9             Months after Tesla filed its complaint against Tripp, remarkably, Tripp revealed additional

10     confidential Tesla data and information via Twitter.         On August 15, 2018, Tripp posted

11     screenshots and excerpts from confidential Tesla documents he stole from the company,

12     photographs of proprietary Tesla equipment and facilities, fabricated data, and incendiary and

13     false statements about Tesla. (Lifrak Opp. Dec. Ex. 62 Tesla Interrogatory Response 18, Ex. 63.)

14     Tripp also posted vehicle identification numbers (“VIN”) of certain Model 3s he had stolen from

15     Tesla, falsely claiming that punctured battery cells were installed in those vehicles. (Id.; Ex. 64,

16     Watson Dep. 49:19-50:6; 72:18-73:1; 87:20-88:3; 92:18-24.)

17             More remarkably still, even after the August 15, 2018 episode, Tripp has continued to

18     Tweet confidential Tesla data and information. Since that time, Tripp has periodically reactivated

19     his Twitter account to tweet about Tesla. For example, on February 2, 2020, Tripp made over 10

20     tweets describing confidential information regarding Tesla battery architecture, including

21     uploading photos. (Lifrak Opp. Dec. Ex. 65.)

22                                            LEGAL STANDARD

23             Summary judgment is only appropriate where there is “no genuine dispute as to any

24     material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

25     see also S. E. C. v. Seaboard Corp., 677 F.2d 1289, 1293 (9th Cir. 1982) (“Summary judgment is

26     proper only when (1) the pleadings, depositions, affidavits and other material permitted by Rule

27     56(c) show that there is no disputed issue of material fact, and (2) on the agreed facts, the moving

28     party is entitled to prevail as a matter of law.”).


                                                   Page 11 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 12 of 31



 1            Tripp, as “a moving party without the ultimate burden of persuasion at trial” must either

 2     “produce evidence negating an essential element of the nonmoving party’s case, or, after suitable

 3     discovery…show that the nonmoving party does not have enough evidence of an essential element

 4     of its claim or defense to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine

 5     Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1106 (9th Cir. 2000). “Defendant’s obligations

 6     under rule 56(c) must have some teeth; a defendant cannot trigger a plaintiff’s burden of proof by

 7     simply uttering the words ‘summary judgment,’” and citing to rule 56. Bank of the Ozarks v.

 8     Perfect Health Skin & Body Ctr. PLLC, 2019 WL 2513299, at *1 (E.D. Mich. June 18, 2019). In

 9     order to carry his burden under Rule 56(c), Tripp must show “the absence of a genuine issue of

10     material fact, and the court must view all facts and draw all inferences in the light most favorable

11     to the responding party.” Perrin v. Gentner, 177 F. Supp. 2d 1115, 1118 (D. Nev. 2001); see also

12     Adickes v. S.H. Kress & Co., 398 U.S. 144, 148 (1970) (summary judgment improper where

13     defendant “failed to show the absence of any disputed material fact”).

14            Tripp has not met this burden. Because Tripp has not shown that there are no disputed

15     material facts as to each of the issues he raises in his Motion, either by producing evidence

16     negating an essential element of Tesla’s case or by showing that Tesla does not have enough

17     evidence of an essential element of its claims, he is not entitled to summary judgment under Rule

18     56(c). Id. Further, even if Tripp had met his burden as the moving party, which he has not, the

19     Court should not grant summary judgment because Tesla has met its burden of “set[ting] forth

20     specific facts showing that there is a genuine issue for trial” with regard to each of Tripp’s

21     summary judgment requests. Pinnacle Minerals Corp. v. Whitehead, 357 F. Supp. 3d 1053, 1057

22     (D. Nev. 2019) (internal citations omitted); Kohlrautz v. Oilmen Participation Corp., 2003 WL

23     27380941, at *2 (D. Nev. June 16, 2003), aff'd, 441 F.3d 827 (9th Cir. 2006) (opposing party can

24     overcome properly supported motion for summary judgment by presenting “specific facts

25     demonstrating that there is a factual dispute about a material issue.”). As set forth below, taken

26     in the light most favorable to Tesla, there are genuine issues of material fact as to each issue Tripp

27     raises in his Motion. Therefore, summary judgment is improper.

28


                                                  Page 12 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 13 of 31



 1                                           LEGAL ARGUMENT

 2     I.      THE NEVADA COMPUTER CRIMES LAW PROHIBITS UNAUTHORIZED
               TAKING OF DATA, AS TRIPP HAS DONE HERE.
 3
               Tripp argues that Tesla’s claim under the Nevada Computer Crimes Law (“NCCL”) fails
 4
       because he was fully authorized to access the confidential data he stole and leaked. (Mot. at 11).
 5
       His argument is based solely on the mistaken belief that the NCCL only prohibits accessing
 6
       computer information without authorization. Id. It does not.
 7
               A.      The NCCL Prohibits Unauthorized Use of Computer Data, Even by
 8                     Employees Who May Otherwise Have Access Thereto.
 9
               The NCCL is clear.         A person who “without authorization” “uses,” “discloses,”
10
       “transfers,” “takes,” “retains possession of,” or “copies” “data . . . which exist inside or outside a
11
       computer system” violates the statue. Nev. Rev. Stat. § 205.4765(1). Tripp did all of those things
12
       here, and he admits as much. That he may have had authorization to access some of the data does
13
       not mean he had authorization to use it, disclose it, transfer it, take it, or copy it. Id. He did not.
14
               In U.S. v. Christensen, the Ninth Circuit held that unauthorized use of computer data is a
15
       violation of the California Comprehensive Computer Data Access and Fraud Act (“CDAFA”).3
16
       828 F.3d. 763 (9th Cir. 2015). The Court held that “the [CDAFA] does not require unauthorized
17
       access. It merely requires knowing access. [] What makes that access unlawful is that the person
18
       ‘without permission takes, copies, or makes use of’ data on the computer. Cal. Penal Code §
19
       502(c)(2). A plain reading of the statute demonstrates that its focus is on unauthorized taking or
20
       use of information.” Id. at 789 (emphasis in original). Thus, even if Tripp had authority to access
21
       Tesla’s confidential data and documents due to his employment, he violated the NCCL because
22
       his subsequent use and disclosure of the data and documents was unauthorized.
23
               Christensen is not alone. In Gilbert v. City of Sunnyvale, an officer was terminated for
24
       accessing DMV computer files, obtaining confidential information, and releasing the confidential
25
       DMV information to a third party without a legitimate law enforcement purpose. 130 Cal. App.
26

27
       3
28       The Ninth Circuit has applied the same analysis to the NCCL as the CDAFA. See Oracle USA,
       Inc. v. Rimini St., Inc., 879 F.3d 948, 962 (9th Cir. 2018).

                                                   Page 13 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 14 of 31



 1     4th 1264, 1273 (2005). In denying the officer’s writ of mandate, the court stated that the officer’s

 2     unauthorized use and disclosure of law enforcement information for unofficial purposes was a

 3     violation of the CDAFA and thus grounds for dismissal. Id. at 1281. Similarly, in People v.

 4     Hawkins, although the defendant was authorized to access the source code of his employer within

 5     the scope of his job duties, he was not authorized to take the source code to start his own competing

 6     business, and in doing so was found guilty of violating the CDAFA. 98 Cal. App. 4th 1428, 1433-

 7     34 (2002). These cases demonstrate that the fact of authorized access due to employment, alone,

 8     does not insulate one from liability under the CDAFA (or NCCL), where data is taken and used

 9     outside the scope of such employment.

10            There is no doubt that Tripp knew his use and disclosure of Tesla’s data and documents

11     was without authorization. He admitted numerous times throughout his deposition that he lacked

12     authorization to take and disseminate Tesla’s information. For example, Tripp admitted that he

13     was not authorized to send internal Tesla emails to his personal email account, (Lifrak Opp. Dec.

14     Ex. 57, Tripp Dep. 82:2-6); that bandolier scrap data was Tesla’s confidential information that he

15     was not authorized to reveal outside of Tesla, (id. at 84:2-13); that he was not authorized to share

16     data regarding purportedly damaged battery cells with anyone outside of Tesla (id. at 139:12-18);

17     and that graphs made in the Tableau program with data from the MOS was Tesla confidential

18     information that he was not authorized to share with Lopez. (Id. at 119:3-12; see also id. at

19     108:15-19; 149:8-15.) Moreover, Tripp’s concerted effort to conceal his identity and evade

20     detection, corroborates his admissions that he knew he lacked authority to take these actions.

21     (Lifrak Opp. Dec. Ex. 58, Gicinto Dep. 133:3-134:10; 114:19-115:21; Tripp App. at ECF No.

22     171-2, Gicinto Dep. 37:21-38:10; 135:17-136:17; Ex. 54, 6/14/2018 Tripp Int. 156:1-9); see

23     Oracle USA, Inc. v. Rimini St., Inc., 191 F. Supp. 3d 1134, 1444 (D. Nev. 2016) (defendants’

24     affirmative technical measures to evade detection was evidence that defendants “knowingly

25     accessed and without permission took or made use of any data.”) (reversed on other grounds).

26            B.      Tripp’s Reliance on Oracle is Misplaced.

27            Tripp relies on the Ninth Circuit’s holding in Oracle to support his argument that because

28     Tripp “had permission to access the information at the time he accessed it,” he did not violate the


                                                  Page 14 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 15 of 31



 1     NCCL. (Mot. At 11.) That is not the law, and Tripp’s actions went far beyond merely accessing

 2     Tesla’s confidential data.

 3            In Oracle, plaintiff Oracle brought suit in the District of Nevada against a competitor,

 4     alleging violation of the CDAFA and NCCL. See Oracle USA, Inc., 191 F. Supp. 3d 1134. It was

 5     undisputed that defendants had permission to access Oracle’s website to download materially

 6     generally, but that Oracle did not want them to use automated downloading tools to do so. Id. at

 7     1139–40. On appeal, the Ninth Circuit examined “whether, by using automated tools to take data

 8     in direct contravention of Oracle’s terms of use, [Defendants] violated the statutes.” Oracle USA,

 9     Inc. v. Rimini St., Inc., 879 F.3d 948, 962 (9th Cir. 2018). The Court held that because defendants

10     had authorization to access and take the data in the first instance, the method of doing so was of

11     no moment. Id. “We hold that taking data using a method prohibited by the applicable terms of

12     use, when the taking itself generally is permitted, does not violate the CDAFA.” Id.

13            Tripp’s actions, however, are entirely different. First, Tripp created scripts to download

14     information and used Tesla’s Tableau computer program to create reports that were outside of his

15     job responsibilities. (Tesla App. at ECF No. 171-1, Tripp Dep. 91:1-95:16, 116:23-124:2; ECF

16     No. 171-2, Gicinto Dep. 34:24-35:16.) This alone sets his actions apart from the defendants in

17     Oracle because he did not have authorization to access and compile all this information in the first

18     place. See Section C, supra.4

19            Moreover, and most importantly, Tripp’s authorization to use Tesla’s operating system

20     and data was strictly limited to carrying out his job responsibilities.5 (Tesla App. at ECF Nos.

21     171-12; 171-13 at p. 182; 171-14 at p. 188; 171-15.). Tripp was never authorized to modify,

22     disclose, transfer, take, retain possession of, copy, or permit others to access Tesla’s confidential

23

24
       4
25        Tripp also relies on Facebook, Incorporated v. Power Ventures, Incorporated, 844 F.3d 1058
       (9th Cir. 2016) for this argument. However, like the Ninth Circuit in Oracle, this case addressed
26     only the question of unauthorized access, and did not reach the question of unauthorized use.
       5
27         As note supra, Section A, Tripp agreed that he would not use Tesla’s “Proprietary Information
       [], except as such disclosure, use or publication may be required in connection with my work for
28     the Company.” (Tesla App. at ECF No. 171-15.) Tripp has made no claim that his disclosure of
       Tesla’s confidential information was in any way connected to his work with Tesla, nor could he.

                                                  Page 15 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 16 of 31



 1     data and information―things he did by exporting Tesla’s data and documents to his personal

 2     devices and the iCloud, altering some or all of the data, and sharing that data with reporters and

 3     the public via Twitter. (Lifrak Opp. Dec. Ex. 62.) Nor was Tripp authorized to use and retain

 4     possession of Tesla’s operating system and network by programming the spreadsheets of data he

 5     stole to automatically update on his own devices. (Id.) This sets Tripp apart from the defendants

 6     in Oracle and puts him squarely within the scope of the NCCL, as detailed above.

 7            Finally, even if authority to access data would absolve him of liability (it clearly does not),

 8     the question of whether Tripp had the requisite authority or was otherwise acting within the scope

 9     of his employment when he stole Tesla’s confidential data and leaked it to the media and on

10     Twitter, is a factual one for the jury, preventing summary judgment in any event. See, e.g., C2

11     Educ. Sys., Inc. v. Lee, 2019 WL 3220251, at *3 (N.D. Cal. July 17, 2019) (denying summary

12     judgment on CDAFA because “[o]rdinarily, the determination whether an employee has acted

13     within the scope of employment presents a question of fact”).

14     II.    THE COSTS TESLA INCURRED TO INVESTIGATE LEAKS OF ITS
15            CONFIDENTIAL INFORMATION ARE PROPER DAMAGES.

16            After Tesla discovered it had been the victim of a saboteur, it had to investigate the scope

17     of the leaks and the harm it had suffered. Those out-of-pocket costs are recoverable under all of

18     Tesla’s causes of action.

19            A.      Tesla is Entitled to Response Costs for Tripp’s Violation of the NCCL.

20            The NCCL expressly allows recovery of damages “for any response costs, loss or injury,”

21     punitive damages, and costs and attorneys’ fees. Nev. Rev. Stat. § 205.511(1)(a) (emphasis

22     added). This Court has determined that “response costs” under Nev. Rev. Stat. § 205.511(1)(a)

23     include “‘reasonable costs’ that relate to investigating, determining the amount of damage,

24     remedying or preventing future damage, and testing or restoring a computer system.” Oracle, 191

25     F. Supp. 3d at 1145 (reversed on other grounds). Here, Tesla incurred such investigative costs to

26     identify who was the source of leaks, the scope of the leaks, and whether the leaks were ongoing.

27     (Lifrak Opp. Dec. Exs. 66-69 (Kinrich Dep. Exs. 5-8).) Thus, Tesla is entitled to its investigative

28     costs for responding to Tripp’s computer crimes under the NCCL. (Id.)


                                                  Page 16 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 17 of 31



 1            Tellingly, Tripp does not deny any of this and instead falls back on his baseless contention

 2     that Tesla cannot bring an NCCL claim because he had authorized access to the data he stole and

 3     leaked. (Mot. at 18.)

 4            B.      Investigative Response Cost Damages are Available Under Tesla’s Other
 5                    Claims for Relief.

 6            Tesla’s investigation costs are also recoverable under its other causes of action. It is

 7     blackletter law that defendants who misappropriate trade secrets, breach their agreements, and

 8     breach their fiduciary duties are responsible for all damages naturally flowing from their actions.

 9     See, e.g., Advanced Fluid Sys., Inc. v. Huber, 295 F. Supp. 3d 467, 491 (M.D. Pa. 2018) (plaintiff

10     entitled to compensatory damages under Uniform Trade Secrets Act for damages “flowing from

11     defendants’ misappropriation”); Daniel, Mann, Johnson & Mendenhall v. Hilton Hotels Corp., 98

12     Nev. 113, 115–16 (1982) (for breach of contract claims, defendants are liable for “direct or natural

13     result of the breach”); Colorado Environments, Inc. v. Valley Grading Corp., 105 Nev. 464, 471

14     (1989) (defendants liable for “a natural consequence” of breach of contract); Foster v. Dingwall,

15     126 Nev. 56, 69 (2010) (plaintiffs can recover for “injury resulting from the tortious conduct of

16     the defendant who owes a fiduciary duty to the plaintiff” and upholding damages award where

17     “damages sought were related to the asserted causes of action, and the damages were calculated

18     to compensate for the harm”). That is what Tesla is seeking here.

19            Moreover, courts have repeatedly held that investigation costs represent an actual loss and

20     injury and are an available form of compensatory damages under these claims. See e.g., 21st

21     Century Systems Inc. v. Perot Sys. Gov’t Servs., Inc., 284 Va. 32, 48 (2012) (trade secrets); Food

22     Servs. of Am., Inc. v. Carrington, 2013 WL 4507593 (D. Ariz. Aug. 23, 2013) (trade secrets);

23     Saturn Sys., Inc. v. Militare, 252 P.3d 516 (Colo. App. 2011) (breach of contract); Hampshire

24     Grp., Ltd. v. Kuttner, 2010 WL 2739995, at *2, *50-52 (Del. Ch. July 12, 2010) (breach of

25     fiduciary duty). Specifically:

26            In 21st Century Sys., that court upheld a jury award of $371,002 in costs for a computer

27     forensics investigation under the Virginia Uniform Trade Secrets Act because “the evidence at

28     trial was sufficient to demonstrate that the Defendants’ actions caused [plaintiff] to initiate the


                                                 Page 17 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 18 of 31



 1     computer forensics investigation.” 284 Va. at 48. In that case, the plaintiff suspected its former

 2     employees were “exporting or taking large numbers of files off of [plaintiff’s] system and copying

 3     them off on to other devices.” Id. at 47. The plaintiff discovered that several employees were in

 4     fact exporting the company’s information, which prompted the plaintiff to hire a forensic

 5     investigator to “figure out what exactly [was] going on.” Id. at 47-48. The investigation was part

 6     of an effort to “determine the extent to which [plaintiff’s] confidential files and trade secrets had

 7     been compromised” and to staunch the potentially ongoing trade secrets violations. Id. at 36. The

 8     investigation ultimately uncovered that defendants were copying large amounts of plaintiff’s

 9     confidential data to external hard drives. Id. at 48. Accordingly, the court determined that the

10     costs associated with the forensic investigation were damages, and not litigation costs. Id. at 47.

11            Like 21st Century Sys., the court in Food Servs. of Am., Inc. v. Carrington assessed

12     whether investigation-related costs were allowable damages under the Arizona Uniform Trade

13     Secrets Act. See 2013 WL 4507593. Based on suspicions that a former employee possessed

14     confidential company information, plaintiff investigated the former employee’s e-mail account

15     and “discovered that he had sent information to personal e-mail accounts” allegedly containing

16     trade secret information. Id. at *6. Noting that plaintiffs are generally entitled to recover “‘any

17     proven pecuniary loss attributable to the appropriation of the trade secret’ including ‘the costs of

18     remedial effort,’” the court determined that “[investigation] expenses incurred as a direct result of

19     Defendants’ conduct are damages for the purpose of proving [plaintiff’s] claim under the

20     AUTSA.” Id. at *14 (citing the Restatement (Third) of Unfair Competition § 45 cmt. b, e (1995)).

21            In Saturn Sys., the plaintiff hired a computer and website specialist to investigate suspected

22     unauthorized access of plaintiff’s website after learning that defendant, a former employee, was

23     visiting its customers. 252 P.3 at 520. The court ultimately concluded that “the cost of [the]

24     computer investigation prior to the commencement of litigation, was recoverable as actual

25     damages as a matter of law” because the money plaintiff “spent to retain [the investigator] was

26     traceable to and the direct result of [defendant’s] breach of the nonsolicitation clause of the

27     Agreement.” Id. at 52. Further, [plaintiff] introduced as an exhibit [the investigator’s] invoice for

28     his investigation, thereby proving the existence and the exact amount of its actual damages.” Id.


                                                  Page 18 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 19 of 31



 1     at 529. See also, Hampshire Grp., 2010 WL 2739995, at *2, *50-52 (finding that former

 2     employees breached the duty of loyalty to former employer and were thus “responsible for the

 3     corporation’s costs of investigating and rectifying that misconduct,” allowing plaintiff to recover

 4     costs for investigation into the instances of misconduct giving rise to the breached duty of loyalty).

 5             In this case, as soon as Tesla became aware that Business Insider had internal, confidential

 6     information that it was planning to publish, Tesla began investigating the source of the leaks.

 7     Tesla was forced to investigate the information contained in the Business Insider publications to

 8     determine the source, the extent of the leaks or other breaches of Tesla security, and to mitigate

 9     ongoing leaks. (Tesla App. at ECF No. 171-2, Gicinto Dep. 16:19-17:8; 24:21-29:19; 30:9-34:6;

10     37:21-38:10; 134:11-136:17; 142:13-144:6; Lifrak Opp. Dec. Ex. 58, Gicinto Dep. 139:4-140:24.)

11     Indeed, Business Insider published two articles timed to harm Tesla, which made mitigation

12     efforts to ensure that no future leaks would occur imperative to the company. Tesla has provided

13     itemized invoices that detail these costs. (Lifrak Opp. Dec. Exs. 66-69.) Such remedial efforts

14     are plainly available as compensatory damages under Tesla’s claims.

15             A.      Tripp’s Arguments About “Attorneys’ Fees” and the Burden of Proof Are
                       Misleading and Incorrect.
16
               Tripp tries to evade responsibility for Tesla’s investigative costs by making a series of
17
       novel arguments that do not hold water. First, Tripp asserts that Tesla’s investigative costs are
18
       really attorneys’ fees in disguise, and therefore not recoverable as damages. (Mot. at 19.) That is
19
       simply not true, and no case says that. It is irrelevant that Tesla’s investigation into the leak of its
20
       confidential information took place at the direction of attorneys, and the cases Tripp cites for this
21
       proposition are inapposite.
22
               Tripp relies on Rolex Watch U.S.A., Inc. v. Zeotec Diamonds, Inc., 2003 WL 23705748, at
23
       *3 (C.D. Cal. May 2, 2003) and Lifted Research Group Inc. v. Biglarpour, 2008 WL 11342709,
24
       at *4 (C.D. Cal. July 16, 2008) for the proposition that because Tesla refused to disclose privileged
25
       documents related to the investigation, the investigative costs must be attorneys’ fees, not
26
       damages. (Mot. at 19.) In the first instance, and contrary to Tripp’s assertion (Mot. ⁋34), Tesla
27
       has produced documents that originated from the investigation and has allowed extensive
28


                                                   Page 19 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 20 of 31



 1     testimony from the witnesses who oversaw the investigation. (See, e.g., Tesla App. at ECF No.

 2     171-6, 06/14/2018 Int.; ECF No. 173-8; TES-TRIPP_00002.)

 3            Moreover, the cases cited by Tripp do not hold that investigative costs must be classified

 4     as attorney’s fees and thus not recoverable as damages―only that they can be recovered as

 5     attorney’s fees if they are incurred solely in the furtherance of litigation and sought in a post-trial

 6     motion. Neither case had anything to do with whether a party could recover investigation

 7     expenses as damages, and neither case is relevant to the circumstances of this action. Both cases

 8     involved trademark or copyright infringement claims where the investigations were performed

 9     specifically to aid the litigations. For example, in Rolex, the investigation at issue involved

10     attorney-directed investigators going to trade shows and purchasing infringing watches in order

11     to collect evidence demonstrating willful infringement of Rolex’s trademark.                2003 WL

12     23705748, at *4. Likewise, the plaintiff in Lifted Research Group “was required to engage

13     counsel and investigators to commence this legal action against the Defendant.” See Plaintiff’s

14     Motion for Default Judgment in Lifted Research Group Inc. v. Biglarpour, 2008 WL 2723791

15     (C.D. Cal., June 20, 2008) (noting that the investigative firm “was retained to investigate the

16     suspected sale of counterfeit products by Defendant.”). These investigations began specifically

17     for the purpose of preparing for and furthering litigation, and the courts held that the investigatory

18     expenses could be recovered through an attorney’s fees award. That is very different from the

19     situation here, where the investigation began to uncover and mitigate the massive security

20     breach―in particular to determine what confidential information was leaked, how the information

21     was leaked, the identity of the person leaking the information, and if the problem was ongoing―as

22     it would have been but for this investigation. (Tesla App. at ECF No. 172-7, noting that Tripp

23     and Lopez were “just getting started” and Tripp appeared excited about the possibility of

24     continuing to leak information to Lopez,).

25            Tripp has pointed to no authority holding that investigative costs are not recoverable as

26     damages. To the contrary, as discussed above, numerous courts have found that investigative

27     costs are recoverable damages whether or not authorized by statute. Therefore—although Tripp

28     is correct that the Nevada Supreme Court held in Childs v. Selznick that attorney’s fees and other


                                                   Page 20 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 21 of 31



 1     litigation expenses typically “cannot be considered ‘damages’”—this statement is irrelevant where

 2     the investigative costs at issue in this case are not attorneys’ fees or litigation expenses. 281 P.3d

 3     1161, at *2 (Nev. 2009).6

 4            Second, Tripp argues that allowing Tesla to characterize the cost of its investigation as

 5     damages eliminates Tesla’s burden of proving actual harm resulting from Tripp’s purported

 6     wrongdoing, citing News Am. Mktg. In-Store, Inc. v. Marquis and Tank Connection, LLC v. Haigh.

 7     (Mot. at 18.). This too is baseless.

 8            In News Am. Mktg, the investigation at issue was undisputedly conducted “in order for the

 9     plaintiff to determine whether it could or should pursue litigation” against the defendant. 86 Conn.

10     App. 527, 540 (2004), aff’d, 276 Conn. 310, 885 A.2d 758 (2005). Likewise, in Tank Connection,

11     LLC v. Haight, plaintiff “undertook the forensic investigation to ascertain if there had been any

12     theft of its proprietary information and, if so, to demonstrate a basis for legal action against” the

13     defendant. 161 F. Supp. 3d 957, 966 (D. Kan. 2016). The investigation that had taken place in

14     Tank, as the plaintiff admitted, “was an attempt to find proof of data misappropriation” for

15     litigation, rather than as “part of a remedial effort to staunch what was known to be ongoing

16     misappropriation of company data.” Id. (differentiating 21st Century Sys.).

17            Here, Tesla’s costs were a direct result of Tripp’s actions. Tesla’s investigative costs are

18     not a mere proxy for damages where they would not otherwise lie, as cautioned by the courts in

19     News Am. Mktg. and Tank Connection. Nor did Tesla conduct its internal investigation for the

20     purpose of preparing for litigation against Tripp. To the contrary, the evidence demonstrates that

21     Tesla initiated the investigation to mitigate harm it had suffered and would continue to suffer from

22     the leaks, by determining how Tesla’s confidential information and data was being leaked to

23     Business Insider, the extent of the information being leaked, whether the leak was ongoing, and

24     whether Tesla’s computer systems were compromised in the execution of the leak. (Lifrak Opp.

25

26     6
          The same is true for Tripp’s citation to Sandy Valley Associates v. Sky Ranch Estates Owners
27     Ass’n, 117 Nev. 948, 957 (2001), receded from on other grounds by Horgan v. Felton, 123 Nev.
       577 (2007). This case merely affirms the rule that attorneys’ fees are not generally damages. It
28     does not, however, suggest that investigative costs are attorneys’ fees; nor does it discuss response
       costs or investigative costs at all.

                                                  Page 21 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 22 of 31



 1     Dec. Ex. 58, Gicinto Dep. 139:4-140:24; Tesla App. at ECF No. 171-2, Gicinto Dep. 16:19-17:8;

 2     24:21-29:19; 30:9-34:6; 37:21-38:10; 142:13-144:6; Tesla App. at ECF. No. 173-5.) Litigation

 3     became necessary only after the scope of Tripp’s illegal behavior was revealed. Therefore, Tesla’s

 4     investigation costs are appropriate damages under any of its causes of action.

 5     II.    TRIPP’S ATTEMPT TO EXCISE TESLA’S MARKET CAPITALIZATION
              DAMAGES FAILS.
 6
              Next, Tripp tries to argue that Tesla’s other compensatory damages claim should be
 7
       excised from the case, but this argument is procedurally and legally baseless. (Mot. at 12-18.)
 8
              A.      Tripp’s Motion Is Still Premature.
 9
              Before the close of discovery, Tripp moved the Court to exclude the testimony of Tesla’s
10
       damages expert, Jeffrey Kinrich. (Tripp’s Daubert Motion at ECF No. 86.) The Court denied the
11
       motion as premature, noting that “[g]enerally, evidentiary-related motions like Daubert motions
12
       should not be adjudicated until the eve of trial and after a pretrial order has been filed,” and
13
       specifically directed Tripp to refile the motion after the entry of the pre-trial order, which has not
14
       yet occurred. (Court Order at ECF No. 118, at 2.) In the present Motion, Tripp rehashes his
15
       criticisms of Kinrich’s methodology, which would necessarily require the Court to engage in a
16
       full Daubert analysis. It is still premature to do so, and a motion for summary judgment is not the
17
       proper vehicle to exclude an expert’s testimony.
18
              B.      The Facts Related to Tesla’s Market Capitalization Damages Are Disputed.
19
              The issues Tripp raises only serve to demonstrate the numerous disputed factual issues
20
       about Tesla’s damages that cannot be resolved at summary judgment. See Kohlrautz, 2003 WL
21
       27380941, at *2 (opposing party can overcome motion for summary judgment by presenting
22
       “specific facts demonstrating that there is a factual dispute about a material issue.”).
23
              Even Tripp does not dispute that Tesla’s stock price dropped immediately after the
24
       publication of the Business Insider articles. (Mot. ⁋⁋ 12-13.) The parties do, however, dispute
25
       whether or not Tripp’s actions of leaking damaging (and false) information was the cause of that
26
       drop. Kinrich will present evidence at trial that:
27

28


                                                  Page 22 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 23 of 31



 1                 •   Tesla’s stock was negatively impacted immediately after the release of the two
 2                     articles in question;

 3                 •   Other comparator indices were not similarly impacted;
 4                 •   The loss in Tesla’s stock was not attributable to other trends;
 5                 •   There was no other news impacting Tesla stock at the time.
 6     See Section F, supra. Tesla will supplement Kinrich’s testimony with other testimony from

 7     witnesses knowledgeable about Tesla’s operations and public perception at the time. And notably,

 8     Tripp does not provide any evidence to the contrary or other explanations for the drop in Tesla’s

 9     stock immediately after the articles were released.

10            This is a classic factual issue that must be determined at trial, and Kinrich’s testimony will

11     be relevant to that determination. To decide the issue now would usurp the role of the jury. “The

12     reasonableness of the assumptions underlying the experts’ … analysis, [or] criticisms of an

13     expert’s method of calculation [are] matter[s] for the jury’s consideration in weighing that

14     evidence.” Humetrix, Inc. v. Gemplus S.C.A., 268 F.3d 910, 919 (9th Cir. 2001) (calculations of

15     lost profits were “necessarily an estimate” and “could not be shown with mathematical precision,”

16     criticisms thus went to weight rather than admissibility) (internal citations omitted); see also

17     World Mkt. Ctr. Venture, LLC v. Strickland, 2011 WL 573757, at *6 (D. Nev. Feb. 14, 2011)

18     (denying summary judgment on for lack of damages because “the actual or reasonably related

19     amount of damages is still a fact question.”); Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

20     594-95 (1993) (Rule 702 inquiry “must be solely on principles and methodology, not on the

21     conclusions that they generate.”).

22            C.       Tripp’s Arguments About Kinrich’s Methodology Are Misplaced.

23            Tripp’s arguments about Kinrich’s methodology are premature and not subject to summary

24     judgment, as detailed above. To the extent the Court considers them, Tesla refers to its detailed

25     Opposition to Tripp’s Daubert Motion at ECF No. 89. To respond to some of the specific legal

26     points raised by Tripp:

27            Tripp first claims that an event study is not the only proper means of determining causation

28     for market capitalization damages. (Mot. 12-13.) However, an “event study” is not required to


                                                  Page 23 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 24 of 31



 1     prove harm or causation. See, e.g., City of Ann Arbor Employees Ret. Sys. v. Sonoco Prods. Co.,

 2     827 F. Supp. 2d 559, 572 (D.S.C. 2011) (denying motion to exclude expert testimony about

 3     whether certain news caused stock price declines where expert did not conduct an “event study”);

 4     RMED Int’l, Inc. v. Sloan’s Supermarkets, Inc., 2000 U.S. Dist. LEXIS 3742, at *22-23 (same);

 5     (Lifrak Opp. Dec. Ex. 61, Kinrich Dep. 194:2-8.)

 6            Tripp then attacks Kinrich for failing to determine that the news stories created by Tripp

 7     directly caused Tesla’s stock price drop. (Mot. at 15.) But Tripp admits that Kinrich has attempted

 8     to rule out other causes of Tesla’s stock price drop. (Mot. ⁋ 23.) And Tripp fails to identify any

 9     other causal factor that could have impacted Tesla’s stock price drop at those times. (Id.)

10            Finally, Tripp argues that because Kinrich did not provide an ultimate “conclusion” as to

11     causation in his report, Tesla has no proof of its market capitalization damages. (Mot. at 16.) But

12     an expert’s report need not reach the ultimate conclusion for the expert’s testimony to be

13     admissible. It need only be relevant. See Fed. R. Evid. 702. Kinrich’s opinions are plainly

14     relevant and should be considered by the jury at trial. Tesla is permitted to use Kinrich’s testimony

15     to “‘support an inference of causation’” and leave “‘the ultimate conclusion as to what the

16     evidence proves for the jury.’” In re Apollo Group, Inc. Sec. Litig., 509 F. Supp. 2d 837, 846 (D.

17     Ariz. 2007) (quoting Perkins v. Standard Oil Co. of Cal., 395 U.S. 642, 648 (1969)). There is no

18     basis, procedural or substantive, to exclude Kinrich’s testimony now or to prevent Tesla from

19     presenting evidence at trial regarding its damages.

20     III.   TESLA IS ENTITLED TO PUNITIVE DAMAGES DUE TO TRIPP’S
21            MALICIOUS ACTIONS.

22            Tripp attacks Tesla’s claim for punitive damages on two bases: (1) Tesla is not entitled to

23     punitive damages where it has not suffered actual damages; and (2) in any event, Tesla cannot

24     prove by clear and convincing evidence that Tripp acted with oppression, fraud, or malice to

25     warrant such damages. (Mot. at 20-21.) He is wrong in both regards.

26            A.      Tesla Has Suffered Actual Damages.

27            Tripp argues that for all but one of Tesla’s claims, Tesla has suffered no actual damages,

28     and is therefore not entitled to punitive damages on those claims. He arrives at this conclusion by


                                                  Page 24 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 25 of 31



 1     arguing that Tesla has no proof of its response cost damages or its market capitalization damages.

 2     (Mot. at 20.) In the first instance, Tripp admits that Tesla may be entitled to recovery of the wages

 3     paid to Tripp when he was breaching his fiduciary duties, and Tesla thus would still be entitled to

 4     punitive damages related thereto. (Id.) Moreover, as explained at length above, Tripp’s attempts

 5     to knock out these other forms of compensatory damages fail. As a result, Tesla remains entitled

 6     to a recovery of actual damages and thus punitive damages. See Evans v. Dean Witter Reynolds,

 7     Inc., 116 Nev. 598, 612 (2000) (“where the district court has determined that the conduct at issue

 8     is, as a threshold matter, subject to civil punishment, the allowance or denial of exemplary or

 9     punitive damages rests entirely in the discretion of the trier of fact”).

10            B.      There is Ample Evidence Tripp Acted with Malice.

11            Tripp next contends that Tesla cannot recover punitive damages even as to his fiduciary

12     duty claim because Tesla cannot prove by clear and convincing evidence that Tripp acted with

13     fraud, oppression, or malice. Nev. Rev. Stat. Ann. § 42.005.7 (Mot. at 21.) Tripp is wrong.

14            First, Tripp points to nothing in the record to support his bare conclusion. It is not enough

15     for Tripp, as the movant, to base his argument on nothing more than a conclusory assertion that

16     Tesla has no evidence to support its entitlement to punitive damages. See Celotex Corp. v. Catrett,

17     477 U.S. 317, 328 (1986) (White, J., concurring); Nissan Fire & Marine Ins. Co., 210 F.3d at

18     1105 (“A moving party may not require the nonmoving party to produce evidence supporting its

19     claim or defense simply by saying that the nonmoving party has no such evidence”); Tokidoki,

20     LLC v. Fortune Dynamic, Inc., 2008 WL 11338730, at *6 (C.D. Cal. May 27, 2008) (defendant’s

21     conclusory statement that plaintiff “has not produced evidence” is “insufficient to demonstrate an

22     absence of triable issue”). As a result, Tripp does not carry his burden as the moving party on

23

24
       7
25        It is clear that malice may be shown via circumstantial evidence, and that punitive damages are
       appropriate where malice is thus shown. See Countrywide Home Loans, Inc. v. Thitchener, 124
26     Nev. 725, 744 (2008) (punitive damages appropriate where there “was sufficient evidence to infer”
       that defendant acted with malice); Bongiovi v. Sullivan, 122 Nev. 556, 582 (2006) (upholding
27     punitive damages award where “the nature of the statements and the circumstances under which
       they were made” were sufficient for jury to have concluded defendant acted with malice,
28     oppression, or fraud).


                                                   Page 25 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 26 of 31



 1     summary judgment. See Adickes, 398 U.S. at 157 (“[a]s the moving party, respondent had the

 2     burden of showing the absence of a genuine issue as to any material fact”); Henry v. Gill Indus.,

 3     Inc., 983 F.2d 943, 950 (9th Cir. 1993) (“Summary judgment may be resisted and must be denied

 4     on no other grounds than that the movant has failed to meet its burden of demonstrating the

 5     absence of triable issues.”).

 6            Second, there is substantial evidence that Tripp did act with malice. Among other things:

 7                •   There is evidence that Tripp was enriched through his actions. According to a
 8                    former co-worker, Tripp suggested that he was paid $50,000 for providing

 9                    information Lopez, and implied that others would be paid too. (Tesla App. at ECF

10                    No. 171-7; Ex. 173-8, 6/24/18 Uelmen Int. 4:21-7:15; 16:8-18:1.) In fact, Tripp

11                    texted this co-worker whom he put in contact with Lopez that “if you are helpful

12                    you will get some money, I GUARANTEE you.” (Id.) In Clark v. Lubritz, 113

13                    Nev. 1089, 1099 (1997), a case cited by Tripp, the court made clear that such

14                    evidence, including financial benefit at the detriment of another, could be

15                    considered in imposing punitive damages;

16                •   There is ample evidence of Tripp’s improper conduct. See Section C, supra. There
17                    is also evidence Tripp was unhappy with the way he was being treated by his

18                    supervisors and stole and leaked Tesla’s information to get revenge. (Lifrak Opp.

19                    Dec. Ex. 57, Tripp Dep. 57:25-59:24, 174:25-176:9.) There is also evidence that

20                    Tripp chose to work with a reporter he knew had a “grudge” against Tesla, (Tesla

21                    App. at ECF No. 171-1, Tripp Dep. at 71:17-22), leaked information right before

22                    and after Tesla’s annual shareholder meeting, (Declaration of Elon Musk at ECF

23                    No. 157, ¶¶ 9, 11), and leaked more information designed to harm Tesla after being

24                    terminated, (Lifrak Opp. Dec. Ex. 63.) Clear and convincing evidence of malice

25                    can be found where a defendant made “a conscious decision” to take actions that

26                    could injure the plaintiff. Clark, 113 Nev. at 1099.

27                •   Tripp attempted to conceal his actions and identity as the individual taking Tesla’s
28                    confidential and trade secret information and leaking it to the press. (Tesla App.


                                                 Page 26 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 27 of 31



 1                    at ECF No. 171-2, Gicinto Dep. 37:21-38:10; 135:17-136:10; Lifrak Opp. Dec. Ex.

 2                    58, Gicinto Dep. 114:19-115:21; 133:3-134:10; Ex. 54, 6/14/2018 Tripp Int. 156:1-

 3                    9; Ex. Tripp Dep. 108:1-19.) Notably, when asked whether he would have done

 4                    anything differently, Tripp responded, “Cover my tracks.” (Tesla App. at ECF No.

 5                    171-6, at 244:13-17.) Actions taken to conceal a breach of fiduciary duty also

 6                    serve as evidence of malice, as seen in another case cited by Tripp. Serv. Employees

 7                    Internat. Union, Local 250 v. Colcord, 160 Cal. App. 4th 362, 375 (2008) (malice

 8                    where defendants made “every effort to keep their plans [of disloyalty] secret”

 9                    from an employer.); see also Clark, 113 Nev. at 1099.

10            There is ample evidence, both direct and circumstantial, that could allow a jury to find that

11     Tripp breached his fiduciary duty of loyalty to Tesla knowingly and with intention to punish Tesla

12     for demoting him. Accordingly, the Court should deny Tripp’s motion for summary judgment on

13     Tesla’s punitive damages claim.8

14     IV.    TESLA IS ENTITLED TO A PERMANENT INJUNCTION.

15            Tripp’s conduct entitles Tesla to an injunction based on actual and threatened

16     misappropriation as set forth in 18 U.S.C. § 1836(b)(3)(A)(i).9 Pursuant to this section of the

17

18     8
          Finally, Tripp argues that for disloyalty to warrant punitive damages, there must be “extreme
19     moral culpability” by the defendant. Design Strategy, Inc. v. Davis, 469 F.3d 284, 292 (2d Cir.
       2006). However the requirement of such “extreme moral culpability” for punitive damages as
20     articulated in Design Strategy is specific to New York state law. See Action S.A. v. Marc Rich &
       Co., Inc., 951 F.2d 504, 509 (2d Cir. 1991) (punitive damages under New York law require,
21     “gross, wanton, or willful fraud or other morally culpable conduct.”). The court in Design Strategy
       was merely applying the required standard in a case that happened to involve a breach of fiduciary
22     duty. Tripp cites to no Nevada case articulating this requirement for the award of punitive
       damages under Nevada law, and thus it is of no moment this Court’s analysis.
23     9
          For the reasons described above, the Court should take action to protect Tesla’s trade secrets,
24     as set forth in 18 U.S.C. § 1836(b)(3)(A)(ii), including by ordering the inspection of Tripp’s
       computers, personal USB and electronic storage devices, email accounts, “cloud”-based storage
25     accounts, and mobile phone call and message history to determine the extent to which Tesla trade
       secrets were wrongfully taken and/or disseminated to others. Tesla requested this relief in the
26     Complaint, (see ECF No. 1 at ¶¶ 26, 36), and is entitled to this statutory remedy. It is not relevant
       that Tesla did not request to inspect all of Tripp’s devices during discovery. Tesla is not seeking
27     to inspect such devices to discover more evidence related to its causes of action; it is seeking to
       protect its trade secrets, a statutory remedy for trade secrets violations provided in 18 U.S.C. §
28     1836(b)(3)(A)(ii), so that it can mitigate the damage caused by Tripp’s illegal activities (for
       example, by requiring Tripp to delete any trade secret information found on his devices, or by

                                                  Page 27 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 28 of 31



 1     DTSA, Tesla is entitled to an injunction “to prevent any actual or threatened misappropriation” of

 2     trade secrets by Tripp. Id. Tripp’s assertions that (1) Tesla has forfeited its right to request a

 3     permanent injunction, and (2) that the protective order in this action can stand in place of such an

 4     injunction, are both unavailing. (Mot. at 22-23.)

 5            First, Tripp argues that because Tesla has not yet sought a preliminary injunction, it will

 6     not be able to obtain a permanent injunction. To obtain a permanent injunction, Tesla must

 7     establish four factors: (1) that Tesla has suffered irreparable injury; (2) remedies at law, such as

 8     monetary damages, are inadequate to compensate for Tesla’s injury; (3) considering the balance

 9     of hardships between Tesla and Tripp, a remedy in equity is warranted; and (4) the public interest

10     would not be disserved by a permanent injunction against Tripp. See Chemeon Surface Tech.,

11     LLC v. Metalast Int’l, Inc., 312 F. Supp. 3d 944, 965 (D. Nev. 2018), on reconsideration in part

12     on other grounds, 2018 WL 3127454 (D. Nev. June 26, 2018); eBay Inc. v. MercExchange, LLC,

13     547 U.S. 388, 391 (2006). Tripp is wrong that Tesla cannot demonstrate these factors, and wrong

14     in arguing that because Tesla has not sought Rule 65 relief, it is precluded from any claim of an

15     “irreparable injury” necessary to obtain a permanent injunction. (Mot. at 22.)

16            In Tokidoki, LLC v. Fortune Dynamic, Inc., which Tripp cites to support this argument,

17     the fact that the plaintiff had not sought a preliminary injunction did not preclude a permanent

18     injunction. 2009 WL 2366439, at *15 (C.D. Cal. July 28, 2009), aff'd, 434 Fed. Appx. 664 (9th

19     Cir. 2011), opinion withdrawn and superseded on other grounds, 473 Fed. Appx. 522 (9th Cir.

20     2011), and aff’d, 473 Fed. Appx. 522 (9th Cir. 2011). Critically, in that case, the plaintiff did not

21     request injunctive relief in the Pretrial Order, did not demonstrate that it suffered injury, and did

22     not establish that the alleged infringement was “willful.” Id. Further, the court determined that

23     defendant had ceased its illegal activity years before and did not intend to do so again. Id.

24     (discussing that defendant did not intend to make its trademark infringing shoes in the future). To

25     the contrary, in this case Tripp has demonstrated that he continues to have access to, and the ability

26

27

28     locating any additional persons to whom he may have leaked or attempted to leak Tesla’s
       information in order to prevent those individuals from disseminating the information).

                                                  Page 28 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 29 of 31



 1     and desire to disseminate, Tesla’s confidential information, including as recently as this year.

 2     (See, e.g., Lifrak Opp. Dec. Ex. 63, Tripp’s August 2018 tweets; Ex. 65, Tripp’s 2020 tweets.)10

 3            Moreover, there is no requirement that plaintiffs seek a preliminary injunction in order to

 4     obtain a permanent injunction either under general equitable principles or 18 U.S.C. §

 5     1836(b)(3)(A)(i) specifically. See e.g., Cooper Notification, Inc. v. Twitter, Inc., 2010 WL

 6     5149351, at *4 (D. Del. Dec. 13, 2010) (failure to seek preliminary injunction is immaterial to

 7     permanent injunction test, as it “tells one nothing about [plaintiff’s] motivation to obtain injunctive

 8     relief, or even about the potential irreparability of any harm from any infringement”).

 9            Nor has Tripp shown that there are no factual issues with regard to Tesla’s ability to meet

10     the test for a permanent injunction. To the contrary, Tesla has brought forward ample evidence

11     that it has suffered irreparable harm from Tripp’s illegal dissemination of Tesla’s confidential

12     data, and it will continue to suffer such harm in the future if the Court does not enjoin Tripp from

13     further disseminating this data. See Sections C, F, G, supra.

14            Further, Tripp alleges that the protective order in this action can stand in place of an

15     injunction under 18 U.S.C. § 1836(b)(3)(A)(i). Not so. The protective order in this case applies

16     to the documents produced in discovery. (Protective Order Regarding the Disclosure and Use of

17     Discovery Material (“Protective Order”), at ECF No. 43.) Tripp fundamentally misunderstands

18     the nature of the injunction sought under 18 U.S.C. § 1836(b)(3)(A)(i), which is not to prevent

19     Tripp from disseminating materials produced in discovery, but to prevent him from disclosing

20     trade secrets he may have in his possession from any source, including the documents stolen from

21     Tesla. As Tripp has already demonstrated by posting images of Tesla’s confidential data to

22     Twitter several months after the commencement of this litigation and again in 2020, it is clear that

23     Tripp continues to have access to, and the ability and desire to disseminate, confidential

24     information he took from Tesla. (Lifrak Opp. Dec. Exs. 63, 65.) Consequently, the protective

25

26     10
           Tripp’s citation to In re Adirondack Ry. Corp. is similarly unavailing. See 28 B.R. 251 (Bankr.
27     N.D.N.Y. 1983), In that bankruptcy proceeding, the court made a proposed finding that the
       plaintiff’s request for a permanent injunction was not ripe. Id. at 261. The case does not speak to
28     whether a plaintiff may obtain a permanent injunction without having sought a preliminary
       injunction under Fed. R. Civ. P. 65.

                                                   Page 29 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 30 of 31



 1     order has not “eliminate[d] the possibility of ‘irreparable harm’ to Tesla.” (ECF No. 154 at 23,

 2     see Protective Order at ECF No. 44.)

 3            The cases Tripp cites are inapposite. Chamber of Commerce of U.S. v. Legal Aid Soc. of

 4     Alameda County held that the party in that case seeking an emergency order staying discovery

 5     “will not suffer irreparable injury from disclosure of the documents because the District Court has

 6     entered a protective order permitting only attorneys for the [plaintiff] to examine the assertedly

 7     privileged documents.” 423 U.S. 1309, 1312 (1975). But the injunction Tesla seeks in this case

 8     under 18 U.S.C. § 1836(b)(3)(A)(i) is not related to documents produced in discovery. Rather,

 9     the injunction will permanently prevent Tripp from disclosing the trade secrets taken from Tesla.11

10     Tesla has therefore not forfeited its right to seek the statutorily-provided injunction.

11                                               CONCLUSION

12            Tesla respectfully submits that the Court should deny Tripp’s motion because material

13     facts are genuinely in dispute and Tripp is not entitled to judgment as a matter of law. FRCP 56

14     prevents summary judgment in this case.

15

16

17

18

19

20

21

22     11
           Tripp also cites Oracle USA, Inc. v. Rimini St., Inc., 2012 WL 6100306, at *13 (D. Nev. Dec.
23     7, 2012) and Superior Edge, Inc. v. Monsanto Co., 2014 WL 7183797, at *3 (D. Minn. Dec. 16,
       2014), which involved discovery disputes. In Oracle, Oracle sought a modification to a protective
24     order to use confidential information from a third party, against that third party in another lawsuit.
       The court held that the third party would not be prejudiced in the absence of a stay pending appeal
25     to the district court’s decision to allow Oracle to use discovery materials in collateral litigation.
       Id. That scenario has absolutely nothing to do with Tesla’s requested injunction under 18 U.S.C.
26     § 1836(b)(3)(A)(i). In Superior Edge, the “only remaining issue for this Court [wa]s whether a
       third-party custodian should be required” to secure the source code that was to be produced in
27     discovery. 2014 WL 7183797, at *1. The court determined that a third-party custodian was not
       necessary because the court’s protective order was sufficient to prevent disclosure of defendant’s
28     trade secrets. There is no discovery issue related to the protective order in this case, and Superior
       Edge is not relevant to Tesla’s requested injunction under 18 U.S.C. § 1836(b)(3)(A)(i).

                                                  Page 30 of 31
     Case 3:18-cv-00296-LRH-CLB Document 178 Filed 05/05/20 Page 31 of 31



 1           Respectfully submitted this 5th day of May, 2020.

 2                                               QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
 3
                                                 By: /s/ Alex Spiro
 4
                                                    Alex Spiro
 5                                                  51 Madison Avenue, 22nd Floor
                                                    New York, New York 10010
 6
                                                     Rory T. Kay (NSBN 12416)
 7                                                   MCDONALD CARANO LLP
                                                     2300 West Sahara Avenue, Suite 1200
 8                                                   Las Vegas, NV 89102

 9                                                   Attorneys for Plaintiff/Counter-Defendant
                                                     TESLA, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              Page 31 of 31
